


Exhibit 10(q)

CBS BONUS DEFERRAL PLAN
FOR DESIGNATED SENIOR EXECUTIVES
(Amended and Restated as of December 31, 2005)

Section 1.    Establishment and Purpose of the Plan.

        1.1    Establishment.    The Viacom Bonus Deferral Plan for Designated
Senior Executives was adopted as of August 28, 2002 as an unfunded plan of
voluntarily deferred compensation for the benefit of Participants. As of
December 31, 2005, it is hereby renamed the CBS Bonus Deferral Plan for
Designated Senior Executives. Participation in this Plan is limited to employees
of an Employer who are identified by the Company as executive officers and
directors for purposes of Section 16 of the Securities Exchange Act of 1934
("Reporting Employees") and any employee of an Employer who is eligible to
participate in the CBS Bonus Deferral Plan and whose securities may be
attributable to a Reporting Employee for purposes of Section 16 of the
Securities Exchange Act of 1934. Any Bonus deferrals made under the CBS Bonus
Deferral Plan (i) by a Reporting Employee who was a participant in the CBS
Excess 401(k) Plan on August 28, 2002 and who became a participant in the Plan
on that date, or (ii) by any other Reporting Employee who was a participant in
the CBS Bonus Deferral Plan and who becomes a Reporting Employee (or whose
securities become attributable to a Reporting Employee) after August 28, 2002,
shall be transferred to the Plan as of December 1, 2005 or, if later, the date
such employee becomes a Reporting Employee (or the date his securities become
attributable to a Reporting Employee). Except as provided to the contrary
herein, any elections and deferrals made under the CBS Excess 401(k) Plan or the
CBS Bonus Deferral Plan by a Reporting Employee (or an employee whose securities
may be attributable to a Reporting Employee) prior to the date his account is
transferred to the Plan shall remain in full force and effect in this Plan.

        1.2    Purpose.    The purpose of this Plan is to provide a means by
which an Eligible Employee may, in certain circumstances, elect to defer receipt
of a portion of his cash bonus paid under the CBS Corporation Short-Term
Incentive Plan and any other comparable annual cash bonus plan sponsored by any
Employer.

 Section 2.    Definitions.    The following words and phrases as used in this
Plan have the following meanings:    

        2.1    The term "Account" shall mean a Participant's individual account,
as described in Section 4 of the Plan.

        2.2    The term "Board of Directors" means the Board of Directors of the
Company.

        2.3    The term "Bonus" shall mean any cash bonus paid under the CBS
Corporation Short-Term Incentive Plan and any other comparable annual cash bonus
plan sponsored by any Employer.

        2.4    The term "Bonus Deferral Contributions" means the portion of the
Participant's Bonus that he elects to defer under the terms of this Plan. The
portion of any Bonus earned in the year 2002 that an Eligible Employee elected
to defer under the CBS Excess 401(k) Plan shall be deferred under this Plan, and
shall not be recognized under the CBS Excess 401(k) Plan.

        2.5    The term "Committee" means the Retirement Committee appointed by
the Board of Directors. The Committee may act on its own behalf or through the
actions of its duly authorized delegate.

        2.6    The term "Company" means CBS Corporation and its subsidiaries.

        2.7    A Participant shall be deemed to have incurred a "Disability" or
to be "Disabled" if the Participant (i) has been determined to be disabled by
the Social Security Administration or (ii) is receiving benefits under the
provisions of the long-term disability plan covering such Participant that is
sponsored by or participated in by the

1

--------------------------------------------------------------------------------



Participant's Employer. The date a Participant meets the definition of
Disability shall be treated as the date he terminates employment for purposes of
Section 4 of the Plan.

        2.8    The term "Eligible Employee" means an employee of an Employer who
is an eligible employee under the CBS Excess 401(k) Plan for Designated Senior
Executives. If an employee becomes an Eligible Employee in any Plan Year, such
employee shall remain an Eligible Employee for all future Plan Years during
which the Eligible Employee remains an eligible employee under the CBS 401(k)
Excess Plan for Designated Senior Executives.

        2.9    The term "Employer" means the Company and any affiliate or
subsidiary that adopts the Plan on behalf of its Eligible Employees.

        2.10    The term "Investment Options" means the investment funds
available to participants in the CBS 401(k) Plan, excluding the Self-Directed
Brokerage Account.

        2.11    The term "Joint Payment Option" means the Participant's joint
payment option election in accordance with Section 4.2 with respect to the
distribution upon his termination of employment of amounts credited to his
account in the CBS Excess 401(k) Plan for Designated Senior Executives and to
his Account in this Plan.

        2.12    The term "Participant" means an Eligible Employee who elects to
have Bonus Deferral Contributions made to the Plan.

        2.13    The term "Plan" means the CBS Bonus Deferral Plan for Designated
Senior Executives as set forth herein, as amended from time to time.

Section 3. Participation.

        3.1    Election to Participate.    

                    (a)    An Eligible Employee must elect to participate in the
Plan.

                    (b)    (i) Any election to defer a portion of a Bonus earned
in the year 2002 that was made by an Eligible Employee prior to August 28, 2002
under the CBS Excess 401(k) Plan shall be recognized by and be deemed to have
been made under this Plan, and such Eligible Employee shall become a Participant
in this Plan on August 28, 2002.

                        (ii)    For any employee who first becomes an Eligible
Employee after 2002, any bonus deferral election made under the CBS Bonus
Deferral Plan for the Bonus to be earned in the year in which he first becomes
an Eligible Employee in this Plan, shall be recognized by and be deemed to have
been made under this Plan, and such Eligible Employee shall become a Participant
in this Plan on the date he becomes an Eligible Employee in this Plan.

                    (c)    For the Plan Year in which an employee first becomes
an Eligible Employee, if such Eligible Employee was not an eligible employee
under the CBS Bonus Deferral Plan immediately prior to becoming an Eligible
Employee, such Eligible Employee must elect to make a Bonus Deferral
Contribution with respect to any Bonus scheduled to be paid in the next
succeeding calendar year within 30 days of the date he first becomes an Eligible
Employee in order for the election to be valid. Prior to December 31 of each
Plan Year, an Eligible Employee may elect to make a Bonus Deferral Contribution
with respect to any Bonus scheduled to be paid in the second succeeding calendar
year. For example, prior to December 31, 2002, an Eligible Employee may make a
Bonus Deferral Contribution election with respect to any cash bonus to be earned
in 2003 that is scheduled to be paid in 2004 under the CBS Corporation
Short-Term Incentive Plan. An Eligible Employee may make an Excess Bonus
Deferral Contribution election whether or not such employee previously has made,
or currently has in effect, any Excess Salary Reduction Contribution election.

2

--------------------------------------------------------------------------------



        3.2    Amount of Elections.    Each election filed by a Participant must
specify the amount of Bonus Deferral Contribution in a whole percentage between
1% and 15% of the Participant's applicable Bonus.

Section 4.    Individual Account.

        4.1    Creation of Accounts.    The Company will maintain an Account in
the name of each Participant. Each Participant's Account will be credited with
the amount of the Participant's Bonus Deferral Contributions made in all Plan
Years, including any Bonus Deferral Contributions for the Bonus earned in 2002
that are attributable to the Bonus Deferral Contribution elections originally
made under the CBS Excess 401(k) Plan.

        4.2    Joint Payment Option Election.    (a)    With respect to each
Participant in the Plan on August 28, 2002 who became on that date a participant
in the CBS Excess 401(k) Plan for Designated Senior Executives, any Joint
Payment Option election under the CBS Excess 401(k) Plan for Designated Senior
Executives shall apply to the total of all amounts credited to the Participant's
Account in this Plan.

                    (b)    If an Eligible Employee first becomes a Participant
in this Plan after August 28, 2002, any Joint Payment Option election made by
the Participant under the CBS Excess 401(k) Plan for Designated Senior
Executives shall apply to the Participant's Account in this Plan.

                    (c)    If an Eligible Employee was not a participant in the
CBS Excess 401(k) Plan for Designated Senior Executives and did not have in
effect a Joint Payment Option election under such Plan, the Eligible Employee
shall elect a Joint Payment Option under this Plan at the same time that the
Eligible Employee files his initial election to commence participation in the
Plan pursuant to Section 3.2. Any such Joint Payment Option election made by a
Participant shall also apply to any future Excess Salary Deferral Contributions
that the Participant may make under the CBS Excess 401(k) Plan for Designated
Senior Executives.

                    (d)    A Participant may elect to receive his entire Account
in either (1) a single lump sum; or, (2) over a period of two, three, four or
five years in annual payments on or about January 31 beginning in the calendar
year immediately following the end of the Plan Year in which the Participant
terminates employment. If no Joint Payment Option election is made in accordance
with the terms of the Plan, a Participant shall be deemed to have elected to
receive his Account in a single lump sum on or about January 31 of the calendar
year immediately following the end of the Plan Year in which the Participant
terminates employment. In the event a Participant makes a Joint Payment Option
election to receive payments in a single lump sum, such lump sum shall be
payable on or about January 31 of the calendar year immediately following the
end of the Plan Year in which the Participant terminates employment, unless the
Participant elects to be paid on or about January 31 of the second, third,
fourth, or fifth calendar year following the year in which the Participant
terminates employment. In the event a Participant elects to receive annual
payments over a period of two or more years, such annual payments shall be made
in substantially equal annual payments, unless the Participant designates at the
time of making his Joint Payment Option election a specific percentage of his
Account to be distributed in each year. All specified percentages must be a
whole multiple of 10% and the total of all designated percentages must be equal
to 100%.

        Example 1:    If a Participant elects (or is deemed to elect) a Payment
Option that provides for a lump sum payment and terminates employment in 2003,
such lump sum shall be paid on or about January 31, 2004. A Participant
alternatively could designate January 31 of 2005, 2006, 2007 or 2008 in which to
receive his lump sum.

        Example 2:    If a Participant elects a Payment Option that provides for
annual installments over a period of four years and terminates employment in
2003, each installment paid on or about January 31, 2004 through 2007 will be
comprised of approximately 25% of the Participant's Account as of the
Participant's date of termination. A Participant alternatively could designate
10% of his Account to be distributed in January, 2004, 20% in January, 2005, 30%
in January, 2006 and 40% in January 2007; or, any other combination of
percentages which totals 100%.

3

--------------------------------------------------------------------------------



                    (e)    Any change of Joint Payment Option election made by a
Participant under the CBS Excess 401(k) Plan for Designated Senior Executives
shall apply to the Participant's Account in this Plan. A Participant may change
an existing Joint Payment Option election only one time in any calendar year.
Any change of a Participant's existing Joint Payment Option election made less
than six months prior to the Participant's termination of employment for any
reason shall be null and void and the Participant's last valid Joint Payment
Option shall remain in effect.

        4.3    Investments.    (a)    All Bonus Deferral Contributions will be
credited through December 31st of the calendar year in which the Participant
terminates employment with an amount equal to such amount which would have been
earned had such contributions been invested in the same Investment Options and
in the same proportion as the Participant may elect, from time to time, to have
his Salary Reduction Contributions and Matching Employer Contributions invested
under the CBS 401(k) Plan; or if no such election has been made, in the PRIMCO
Stable Value Fund (or any successor fund).

                    (b)    If a Participant elects (or is deemed to elect) a
single lump sum Joint Payment Option payable in the first calendar year
following the calendar year in which the Participant terminates employment, no
additional adjustments will be made to the Participant's Account after
December 31st of the calendar year in which the Participant terminates
employment. If a Participant elects a single lump sum Joint Payment Option
payable in the second, third, fourth or fifth calendar year following the
calendar year in which the Participant terminates employment, the Participant's
Account shall be credited with earnings based on the rate of return in the
PRIMCO Stable Value Fund (or any successor fund) beginning January 1st of the
calendar year following the year in which the Participant terminates employment
and continuing through December 31st of the calendar year immediately preceding
the calendar year in which the single lump sum is paid.

                    (c)    If a Participant elects annual payments, no
additional adjustments will be made to any amount payable in the first calendar
year following the year in which the Participant terminates employment. For any
annual payments made in the second, third, fourth or fifth year following the
calendar year in which the Participant terminates employment, the Participant's
Account shall be credited with earnings based on the rate of return in the
PRIMCO Stable Value Fund (or any successor fund) beginning January 1st of the
calendar year following the year in which the Participant terminates employment
and continuing through December 31st of the calendar year immediately preceding
the calendar year in which each payment is made.

                    (d)    No provision of this Plan shall require the Company
or the Employer to actually invest any amounts in any fund or in any other
investment vehicle.

        4.4    Account Statements.    Each Participant will be given, at least
annually, a statement showing (i) Bonus Deferral Contributions, and (ii) the
balance of the Participant's Account after crediting Investments.

Section 5.    Payment.

        5.1    Payment on Account of Termination of Employment for Reasons Other
than Disability.    A Participant (or a Participant's beneficiary) shall be paid
the balance in his Account following termination of employment in accordance
with the Joint Payment Option in effect with respect to the Participant.

        5.2    Payment on Account of Disability.    A Participant (or a
Participant's beneficiary) shall be paid the balance in his Account following
the date he meets the definition of Disability in accordance with the Joint
Payment Option in effect with respect to the Participant. If a Participant no
longer meets the definition of Disability and returns to work with an Employer,
no further payments shall be made on account of the prior Disability, and
distribution of his remaining Account shall be made as otherwise provided in
this Section 5 at the time of his subsequent termination of employment.

4

--------------------------------------------------------------------------------



Section 6.    Nature of Interest of Participant.

        Participation in this Plan will not create, in favor of any Participant,
any right or lien in or against any of the assets of the Company or any
Employer, and all amounts of Compensation deferred hereunder shall at all times
remain an unrestricted asset of the Company or the Employer. A Participant's
rights to benefits payable under the Plan are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, or encumbrance.
All payments hereunder shall be paid in cash from the general funds of the
Company or applicable Employer and no special or separate fund shall be
established and no other segregation of assets shall be made to assure the
payment of benefits hereunder. Nothing contained in this Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind, or a fiduciary relationship, between any Employer and a Participant
or any other person, and the Company's and each Employer's promise to pay
benefits hereunder shall at all times remain unfunded as to the Participant.

Section 7.    Hardship Distributions and Deferral Revocations.

        A Participant may request the Committee to accelerate distribution of
all or any part of the value of his Account solely for the purpose of
alleviating an immediate financial emergency. For purposes of the Plan, such an
immediate financial emergency shall mean an unanticipated emergency that is
caused by an event beyond the control of the Participant and which would result
in severe financial hardship to the Participant if early distribution were not
permitted. The Committee may request that the Participant provide certifications
and other evidence of qualification for such emergency hardship distribution as
it determines appropriate. The decision of the Committee with respect to the
grant or denial of all or any part of such request shall be in the sole
discretion of the Committee, whether or not the Participant demonstrates an
immediate financial emergency exists, and shall be final and binding and not
subject to review.

Section 8.    Beneficiary Designation.

        A Participant's beneficiary designation for this Plan will automatically
be the same as the Participant's beneficiary designation recognized under the
CBS Excess 401(k) Plan for Designated Senior Executives.

Section 9.    Administration.

        9.1    Committee.    This Plan will be administered by the Committee,
the members of which will be selected by the Board of Directors.

        9.2    Powers of the Committee.    The Committee's powers will include,
but will not be limited to, the power:

(i)to determine who are Eligible Employees for purposes of participation in the
Plan; (ii)to interpret the terms and provisions of the Plan and to determine any
and all questions arising under the Plan, including without limitation, the
right to remedy possible ambiguities, inconsistencies, or omissions by a general
rule or particular decision; (iii)to adopt rules consistent with the Plan; and
(iv)to approve certain amendments to the Plan.

        9.3    Claims Procedure.    The Committee shall have the exclusive right
to interpret the Plan and to decide any and all matters arising thereunder. In
the event of a claim by a Participant as to the amount of any distribution or
method of payment under the Plan, within 90 days of the filing of such claim,
unless special circumstances require an extension of such period, such person
will be given notice in writing of any denial, which notice will set forth the
reason for the denial, the Plan provisions on which the denial is based, an
explanation of what other

5

--------------------------------------------------------------------------------



material or information, if any, is needed to perfect the claim, and an
explanation of the claims review procedure. The Participant may request a review
of such denial within 60 days of the date of receipt of such denial by filing
notice in writing with the Committee. The Participant will have the right to
review pertinent Plan documents and to submit issues and comments in writing.
The Committee will respond in writing to a request for review within 60 days of
receiving it, unless special circumstances require an extension of such period.
The Committee, at its discretion, may request a meeting to clarify any matters
deemed appropriate.

        9.4    Finality of Committee Determinations.    Determinations by the
Committee and any interpretation, rule, or decision adopted by the Committee
under the Plan or in carrying out or administering the Plan shall be final and
binding for all purposes and upon all interested persons, their heirs, and
personal representatives.

        9.5    Severability.    If a provision of the Plan shall be held illegal
or invalid, the illegality or invalidity shall not affect the remaining parts of
the Plan, and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included in the Plan.

        9.6    Governing Law.    The provisions of the Plan shall be governed by
and construed in accordance with the laws of the State of New York, to the
extent not preempted by the laws of the United States.

        9.7    Gender.    Wherein used herein, words in the masculine form shall
be deemed to refer to females as well as males.

Section 10.    No Employment Rights.

        No provisions of the Plan or any action taken by the Company, the Board
of Directors, or the Committee shall give any person any right to be retained in
the employ of any Employer, and the right and power of the Company to dismiss or
discharge any Participant is specifically reserved.

Section 11. Amendment, Suspension, and Termination.

        The Retirement Committee shall have the right to amend the Plan at any
time, unless provided otherwise in the Company's governing documents. The Board
of Directors shall have the right to suspend or terminate the Plan at any time.
No amendment, suspension or termination shall, without the consent of a
Participant, adversely affect such Participant's rights in his account. In the
event the Plan is terminated, the Committee shall continue to administer the
Plan in accordance with the relevant provisions thereof.

6

--------------------------------------------------------------------------------


